--------------------------------------------------------------------------------

Exhibit 10.49


Dennis McNamara
SVP, Chief Commercial Officer
Pozen, Inc.
1414 Raleigh Road, Suite 400
Chapel Hill, NC 27517


Re:   Mutual Understanding Regarding Termination of License Agreement
("Agreement") between Pozen Inc. C"Pozen") and Cilag GmbH International
C"Cilag")


Dear Dennis:


This letter sets forth the mutual agreement of the parties regarding the
termination of the Agreement. The Agreement is being terminated by Cilag
pursuant to the Termination for Convenience provision (§10.2.1) thereof, which
termination will be effective 30 days from the last date of signature below. All
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Agreement.


In accordance with the Effect of Termination provision of the Agreement(§10.4),
Cilag agrees to comply with the provisions set forth in §10.4.1 i)-vi), to the
extent such provisions apply and except as otherwise set forth herein.


With respect to §10.4.1 v), the parties have agreed that Pozen may notify Cilag
of its desire to enter into good faith negotiations of a supply agreement
whereby Cilag would supply Pozen or its licensee with Product for sale by such
licensee in the Territory on commercially reasonable terms for a period of two
(2) years from the effective date of termination. Pursuant to such supply
agreement, Cilag will supply Pozen or its license with Product at a price set
forth in the supply agreement until the earlier of: (i) two (2) years after the
effective date of such supply agreement; or (ii) establishment by POZEN or its
licensee of an alternative supply for the Product on commercially reasonable
terms.


Each party does hereby release and forever discharge the other party, its
successors, administrators, assigns, affiliates and related companies, and their
directors, officers and employees (the "Released Parties") of and from all
actions, causes of action, damages, claims, cross claims and demands whatsoever,
(including all damage, loss and injury not now known or anticipated but which
may arise in the future and all effects and consequences thereof) arising out of
the Agreement; provided, however, that termination of the Agreement does not
relieve the parties of any obligation accruing prior to the effective date of
termination.


The following provisions will survive termination of the Agreement: Article 5
(Confidentiality), Section 8.4, Article 9 (Limitation of liability; Insurance;
Indemnification), Sections 10.4- 10.16, Article 11 (Governing Law), and Article
12 (Dispute Resolution).


Cilaq GmbH International
 
POZEN Inc.
         
By:
/s/ Andrea Ostinelli
 
By:
/s/ John R. Plachetka
Name:
Mr. Andrea Ostinelli
 
Name:
John R. Plachetka
Title:
Finance Director
 
Title:
CEO / Chairman
Date:
18 Dec. 2014
 
Date:
22 Dec. 2014

 
 

--------------------------------------------------------------------------------
